Case 1:18-cv-01043-LPS Document 628 Filed 08/01/19 Page 1 of 1 PageID #: 31930
Case 1:18-cv-01043-LPS Document 626-2               Filed 07/29/19     Page 1 of 1 PagelD #: 31881




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    NOVARTIS PHARMACEUTICALS
    CORPORATION,

                       Plaintiff,
                                                                 C.A . No. 18-1043 -LPS
                       V.


    ACCORD HEALTH CARE IN C. , et al. ,

                       Defendants.




            WHEREAS, Plaintiff havi ng moved to redact limited po11ions of the June 21 , 20 19

  preliminary injunction hear ing transcript containing certa in matters deemed highly confid ent ial

  (the "Motion"), and good cause hav ing been shown ;

            WHEREAS, Defendants do not oppose Plaintiffs Motion;

            IT IS HEREBY ORDERED this        1✓      day of   AJ~'1\-Y ,     20 19 that the Motion is

 GRANTED. The redacted version of the transcript attached as Exhibit B to the Motion shall be

  fil ed as the public version at the date fo r release of the electronic transcript per the Co urt ' s

  policies.




 ME I 3106-1 762,· I
